Citation Nr: 0308160	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  02-09 287	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
psychophysiological integumentary reaction.  




WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from March 1966 to 
March 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).



REMAND

During the veteran's hearing conducted in January 2003, he 
indicated that he continued to experience increased physical 
symptoms associated with his service-connected skin 
disability.  The veteran noted that he had been treated on an 
outpatient basis at various private facilities.  The veteran 
also indicated that he had been prescribed certain 
medications and taken off of other medications, but had not 
yet experienced the significant relief he had anticipated.  

The Board notes that the veteran's service-connected 
disability currently is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9421 (2002), somatization disorder.  The RO 
has also considered the regulations that pertain to disorders 
of the skin under 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7819 (2002).  

From the veteran's personal testimony and that of his spouse, 
it appears that the symptomatology associated with the 
veteran's service-connected disability may be more 
appropriately rated pursuant to the criteria for skin 
disorders.  In this regard, the Board notes that further 
development is required before final appellate action.  

Additionally, in view of the changes in the rating criteria 
for disabilities of the skin, the RO should consider whether 
a higher rating is warranted pursuant to both the old and new 
criteria, and the veteran should be provided the criteria.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  

In light of the foregoing, this matter is remanded for the 
following directives:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his psychophysiological 
integumentary reaction or a skin 
condition since 1985.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Then, the RO should arrange for a VA 
examination to determine the nature and 
current severity of the veteran's 
service-connected disability.  The 
examiner should have the veteran's claims 
folder made available during the 
examination.  All pertinent laboratory 
tests and x-ray studies should be 
conducted.  The examiner should comment 
specifically on whether there is any 
visible or palpable tissue loss; gross 
distortion or asymmetry of any features 
or paired sets of features, such as the 
nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips.  
Additionally, the examiner should 
describe any mental impairments 
associated with the veteran's service-
connected disability-for example, 
depressed mood or anxiety.  A complete 
rationale must be provided for any 
opinion expressed.  The examiner's report 
should be associated with the claims 
folder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he should 
be provided with a supplemental statement 
of the case, which should include, but 
not be limited to, any additional 
pertinent law and regulations and a 
complete discussion of the action taken 
on the veteran's claim.  In this case, 
the RO should ensure that the veteran is 
supplied with the old and new rating 
criteria for skin disability.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




